Citation Nr: 0844231	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected osteoarthritis of the 
left knee.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected lateral instability of the 
left knee.  

3.  Entitlement to an extraschedular rating for 
osteoarthritis of the left knee.

4.  Entitlement to an extraschedular rating for lateral 
instability of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from February 1947 to July 
1948.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
osteoarthritis of the left knee and assigned an initial 
disability rating of 10 percent.  In a May 2005 rating 
decision, the RO assigned an earlier effective date of August 
3, 2001.  

The veteran presented testimony before a Decision Review 
Officer (DRO) in April 2000.  A transcript of that hearing 
has been associated with the claims file.  

In a September 2002 statement, the veteran's representative 
raised the issue of a total disability rating due to the 
veteran's unemployability.  A review of the record reveals 
that the RO has not yet addressed this claim.  The Board 
refers this matter to the RO for appropriate action.  

In June 2006, the RO granted a separate 20 percent evaluation 
for instability of the left knee, effective from April 1, 
2006.  Although the veteran has not expressed specific 
disagreement with that rating, the initial claim was for 
service connection for a left knee disorder.  Service 
connection was initially granted for arthritis and 
subsequently for instability of the left knee.  Thus, the 
Board has framed the issue on appeal to include the ratings 
for the separate manifestations of the left knee.  


The issues of entitlement to an extraschedular evaluation for 
osteoarthritis and lateral instability of the left knee are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period, the veteran's left knee 
disability has not been manifested by limitation of extension 
to more than 5 degrees, or limitation of flexion to 60 
degrees or less.  

2.  Throughout the rating period, the veteran's left knee 
disability has been manifested by no more than moderate 
instability.  


CONCLUSION OF LAW

1.  The criteria for a schedular disability rating in excess 
of 10 percent for osteoarthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.159, 
4.71a, Diagnostic Codes 5003, 5260-5261 (2008).

2.  The criteria for a schedular disability rating in excess 
of 20 percent for lateral instability of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.159, 
4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that service connection for his 
osteoarthritis claim was granted with an effective date of 
August 3, 2001, the date entitlement arose, and a 10 percent 
rating was assigned.  He was provided notice of how to appeal 
that decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating.  He was also provided notice 
that service connection had been granted for lateral 
instability, with an effective date of April 1, 2006, the 
date of a VA examination and a 20 percent rating was 
assigned.  Although he was not provided pre-adjudicatory 
notice that he would be assigned an effective date in 
accordance with the facts found as required by Dingess, his 
assigned effective date was the date his disability was first 
diagnosed, according to the medical evidence.  38 U.S.C.A. 
§ 5110(b)(2).  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony in support of his claim.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Factual Background

The veteran reports that his knee was injured in a boxing 
match in service, for which he was treated with surgery and 
physical therapy.  He reports that he experiences constant 
pain, as well as weakness, and instability in his left knee, 
and that these symptoms prevent him from standing or walking 
for prolonged periods of time, and from working as a cook in 
his restaurant.  He states that he has difficulty climbing 
stairs and that he often falls because of instability in his 
knee.  

The veteran underwent a VA examination of his knee in 
December 2002.  He reported that he had chronic pain, 
weakness, stiffness, and swelling in the left knee, as well 
as easy fatigability and lack of endurance.  He stated that 
he had flare-ups about twice per month resulting in 
additional limitation of his work activities, and that these 
events were relieved by physical therapy, rest, and 
medication.  

Upon examination, the veteran had extension to 5 degrees and 
flexion to 110 degrees, with pain at 110 degrees.  He had a 
positive McMurray's test and a negative Lachman's, and there 
was mild joint effusion.  The examiner noted that when the 
veteran was standing straight, there was an angulation of 10 
degrees in his left knee.  He had difficulty walking on his 
heels or toes because of left knee pain.  Strength of the 
quadriceps musculature was diminished on the left leg, and 
the circumference of the left leg was 1 inch less than the 
right.  The veteran was unable to stand on his left leg while 
moving the right leg forward without losing his balance.  The 
examiner noted that an x-ray taken in August 2002 showed 
marked narrowing of the medial joint cartilage space.  An MRI 
dated in October 2002 showed severe degenerative disease of 
the medial and patellofemoral joint compartments of the knee, 
the absence of the posterior horn of the medial meniscus, and 
subcortical bone bruise and edema in the medial femoral 
condyle and medial tibial plateau.  The examiner diagnosed 
severe osteoarthritis of the left knee, with marked weakness 
of the left quadriceps musculature.  He opined that the 
veteran's condition "deserved the highest rating possible 
for decreased function of the left knee joint."  

The claims file contains a November 2004 report by H. D., 
M.D., relating that the veteran underwent surgery in 
September 2004, after he sustained a fracture of the right 
tibial plateau in a fall that month.  The veteran reported 
that weakness in his left knee had caused him to fall.  The 
veteran was scheduled to undergo hyalgan injections in the 
left knee as treatment for his arthritis.  The claims file 
also contains hospital records of treatment for the right 
knee injury.  A follow-up report in August 2005 notes the 
veteran's range of motion was from 3 degrees to 105 degrees 
in both knees, but there was no evidence of instability.  

The veteran underwent a QTC examination of his knee in April 
2006.  He reported weakness, stiffness, and swelling in his 
left knee, and he stated that his left knee often buckles, 
causing him to fall.  He stated that he experiences severe 
pain in the left knee that is brought on by physical activity 
and can only be alleviated by resting.  He was unable to 
kneel, climb stairs, or walk more than a few feet, and he had 
difficulty getting in and out of the bathtub.  He reported 
that he missed work 3 to 4 times per week because of his 
disability.  The examiner noted that his functional 
impairment was that he could not walk more than a few feet.  

Upon examination, there was effusion and tenderness, with 
varus deformity of both knees.  He had crepitus in the left 
knee, as well as tenderness in the medial and lateral joint 
line and the patellofemoral joint.  In the left knee, he had 
flexion to 110 degrees, with pain at 90 degrees, and 
extension to -5 degrees.  The examiner noted that joint 
function was additionally limited by pain and lack of 
endurance upon repetition, but these factors would not result 
in additional loss of motion.  He was not further limited by 
fatigue, weakness, or incoordination.  The medial and lateral 
meniscus stability test of the left knee was abnormal with 
moderate instability.  Cruciate ligaments and collateral 
ligaments were within normal limits.  

Osteoarthritis of the Left Knee

Degenerative joint disease is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5003, degenerative arthritis or 
osteoarthritis.  Under this DC, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or 
joints involved.  When the limitation of motion is 
noncompensable under the appropriate DC, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected.  

The veteran's osteoarthritis, left knee, has been evaluated 
under the provisions of DC 5261, limitation of extension of 
the leg.  Under DC 5261, a 10 percent rating is warranted 
where extension is limited to 10 degrees, a 20 percent rating 
is warranted for limitation to 15 degrees, 30 percent is 
warranted for extension limited to 20 degrees, and 40 percent 
is for application where extension is limited to 30 degrees.  
Where extension is to 5 degrees or less, a noncompensable 
rating is awarded.  38 C.F.R. § 4.71a, DC 5261.  

Under DC 5260, limitation of flexion of the leg, a 30 percent 
rating is warranted where flexion is limited to 15 degrees, a 
20 percent rating is warranted for limitation to 30 degrees, 
and 10 percent is warranted for flexion limited to 45 
degrees.  Where flexion is to 60 degrees or more, a 
noncompensable rating is awarded.  38 C.F.R. § 4.71a, DC 
5260.  

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension (DC 
5261) without violation of the rule against pyramiding, at 38 
C.F.R. § 4.14, regardless of whether the limited motions are 
from the same or different causes. 

The assignment of a particular Diagnostic Code (DC) depends 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One DC may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in DC by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The evidence shows that the veteran's extension in his left 
knee has never been limited to more than 5 degrees.  
Therefore he is not entitled to a disability rating in excess 
of 10 percent under DC 5261.  The evidence shows that the 
veteran's flexion has never been measured as to less than 105 
degrees; thus, he is not entitled to a compensable rating 
under DC 5260.  Furthermore, the veteran has not been found 
to have ankylosis of the left knee; therefore, it is not 
appropriate to rate his knee disability under any of the 
other DCs specific to limitation of motion of the knee.  A 
separate rating has already been assigned for instability and 
will be discussed separately.  

In conclusion, the veteran's limitation of motion of the left 
knee does not approach the level required for a disability 
evaluation in excess of the currently assigned 10 percent for 
any period of time since the claim was filed.  Fenderson, 12 
Vet. App. at 119.  Accordingly, the claim must be denied.

Lateral Instability

A separate 20 percent rating has been assigned under DC 5257, 
recurrent subluxation or lateral instability.  Under DC 5257, 
a 10 percent rating is warranted where instability is slight, 
20 percent where it is moderate, and 30 percent where severe.  
38 C.F.R. § 4.71a, DC 5257.  The words "slight," 
"moderate," and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

After carefully reviewing the relevant evidence, the Board 
concludes that a higher evaluation is not warranted for the 
veteran's left knee instability.  Although the evidence shows 
that he has experienced two falls in the past 15 years, there 
is no objective finding that these were due to instability of 
the left knee.  These incidents were known to the April 2004 
examiner when he characterized the veteran's knee instability 
as moderate.  Furthermore, the results of two of the three 
stability tests administered in April 2004 were within normal 
limits.  Thus, the evidence as a whole demonstrates that his 
left knee instability is of no more than moderate severity.  

In conclusion, the veteran's left knee instability does not 
approach the level required for a disability evaluation in 
excess of the currently assigned 20 percent for any period of 
time since service connection was established.  Fenderson, 12 
Vet. App. at 119.  Accordingly, the claim must be denied.


ORDER

An initial disability evaluation in excess of 10 percent for 
service-connected limitation of motion of the left knee is 
denied.

An initial disability evaluation in excess of 20 percent for 
service-connected instability of the left knee is denied.  


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1).

During the course of the appeal, the veteran's service-
connected knee disability appears to have caused interference 
with employment.  As noted in the above decision, despite his 
slight limitation of motion, the veteran reports that he 
experiences constant pain in his left leg, cannot walk 
without the assistance of a walker, and cannot walk more than 
a few feet.  In addition, he reports that his knee condition 
has forced him to miss work 3 or 4 times per week and to 
curtail his activities at work.  The RO has not addressed the 
issue of extraschedular consideration for the service-
connected issue on appeal.  

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (19960.  Although 
the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to 
refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008). 

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1).  (related 
factors include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.

The veteran has stated that his knee condition has forced him 
to miss work 3 or 4 times per week and to curtail his 
activities at work.  The rating criteria do not contemplate 
severe pain that prevents a claimant from performing his 
chosen profession.

The issues of entitlement to extra-schedular compensation for 
the veteran's service-connected left knee disabilities are 
remanded for referral to the Director of the Compensation and 
Pension Service in accordance with 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's claims for 
increased ratings for limitation of 
motion and instability of the left knee 
to the Director of Compensation and 
Pension Service pursuant to the 
provisions of 38 C.F.R. § 3.321(b) for 
consideration of whether extraschedular 
ratings are warranted.

2.  If the claim is denied, issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


